 1

 2

 3

 4
                                  UNITED STATES DISTRICT COURT
 5
                         FOR THE NORTHERN DISTRICT OF CALIFORNIA
 6
                                       OAKLAND DIVISION
 7

 8
     CHRISTINE CARPENTER,                              Case No: 19-CV-06331 SBA
 9
                    Plaintiff,                         CONDITIONAL DISMISSAL
10                                                     ORDER
            vs.
11

12 EQUIFAX INFORMATION SERVICES,
     LLC, et al.,
13
                    Defendants.
14

15          Having received notice of the settlement of the action, see Dkts. 23-25, and it
16   appearing that no issue remains for the Court’s determination,
17          IT IS HEREBY ORDERED THAT this action and all claims asserted herein are
18   DISMISSED with prejudice. All scheduled dates are VACATED. In the event that the
19   settlement is not realized, any party may move to reopen the case and an initial case
20   management conference will be reset, provided such motion is filed within sixty days of the
21   date this order is filed.
22          IT IS SO ORDERED.
23   Dated: 12/23/2019                                ______________________________
                                                      SAUNDRA BROWN ARMSTRONG
24                                                    Senior United States District Judge
25

26

27

28
